Citation Nr: 0110054	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a mental disorder 
secondary to a right orchiectomy with impotence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


REMAND

The veteran contends that he suffers from a mental disorder 
on account of being impotent.  VA recognizes that the veteran 
is impotent as the result of a service connected right 
orchiectomy.  The record shows that a right orchiectomy was 
performed as part of a surgical procedure to repair a right 
inguinal hernia for which service connection was then in 
effect.  In a December 1985 rating decision, the veteran was 
granted secondary service connection for the right 
orchiectomy, as well entitlement to special monthly 
compensation for the loss of use of a creative organ.  

The veteran filed the current claim for compensation for a 
mental disorder under 38 U.S.C.A. § 1151 (West 1991).  This 
statute provides, in pertinent part, that when any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as a result of VA hospitalization or medical or 
surgical treatment, and not as the result of his own 
misconduct, and such injury or aggravation of injury results 
in additional disability or death, compensation shall be 
awarded in the same manner "as if such additional disability 
or death were service connected."  38 U.S.C.A. § 1151 (West 
1991) (emphasis added).  The RO adjudicated the claim under 
this statute.

Thus statute, however, was not intended to compensate 
claimants for disorders that arise as a result of a service 
connected disorder.  Rather, it contemplates compensation for 
non-service-connected conditions resulting from medical 
treatment as if those conditions were service connected.  
Therefore, the appellant's theory of entitlement is 
inappropriate.  Indeed, the facts show that the veteran is 
claiming, precisely, that his current mental disorder has 
directly and proximately resulted from his service-connected 
impotence and right orchiectomy.  Thus, his claim is one of 
entitlement to secondary service connection.  

Secondary, rather than direct, service connection may be 
granted for a current disability that competent evidence 
shows is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2000).  
Also, when a nonservice-connected disorder is aggravated by a 
service-connected disability, the extent of the aggravation 
may be service-connected on a secondary basis.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Accordingly, on the title page above, the Board has restated 
the claim on appeal as one for service connection for a 
mental disorder secondary to a right orchiectomy with 
impotence.  However, due process requires that the claim now 
be remanded so that the RO may adjudicate it under the 
appropriate law.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify or submit any 
additional competent evidence in support 
of his claim of entitlement to service 
connection for a mental disorder 
secondary to a right orchiectomy and 
impotence.  After the veteran responds, 
the RO should attempt to secure from 
treatment sources that he has identified 
copies of all records that have not 
previously been associated with the 
claims file.  All attempts to obtain this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim in concern.  The veteran 
then must be given an opportunity to 
respond.  

2.  The RO should then adjudicate the 
claim on the merits under 38 C.F.R. 
§ 3.310 and, if applicable, the decision 
in Allen.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


